Citation Nr: 1513191	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Competency to handle disbursements of funds.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from May 1977 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which found the Veteran not competent to manage disbursement of his funds.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that hearing is of record.

Review of the Virtual VA and VBMS paperless claims processing systems reveals additional records pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this issue so that the Veteran is afforded every possible consideration.

Under the law, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including the capacity to manage disbursement of funds without limitation.  See 38 C.F.R. § 3.353(a) (2014).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, the facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  The Board notes that there is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d) (2014); see also 38 C.F.R. § 3.102 (2014).

Here, the most recent VA examination, which was performed for the purposes of determining the need for aid and attendance, is dated from December 2010.  The VA examiner noted that the Veteran knows the amount of his benefit payment, prudently handles the payments, and knows the amount of his monthly bills.  However, the VA physician found the Veteran incompetent to manage his own funds based on the Veteran's statements regarding his short and long term memory problems and his report that he pays a friend for assistance in managing his finances.  

Despite this, the Veteran testified in September 2014 that his decision to pay someone to assist him with managing his financial affairs was for his own convenience and not due to any cognitive disorder.  Rather, he contended that he is perfectly capable of managing his funds and noted that he receives, and personally manages, his Social Security Administration (SSA) benefits.  Additionally, although records of VA mental health treatment note that he experiences cognitive difficulties, his treating VA psychiatrist found the Veteran to be alert, attentive, cooperative, and reasonable, with normal speech, normal and coherent thought processes, good insight, good judgment, and grossly intact memory.  See March 2013 Mental Health Treatment Plan Note.  Also, his psychiatrist noted that the Veteran has a history of good premorbid functioning and a history of managing his own funds.  Id.  See also May 2005 VA Psychiatric Examination Report (explicitly finding that the Veteran is competent to manage his own funds); February 2013 VA Form 21-4716a, Adult Beneficiary - Field Examination Request and Report (finding that the Veteran has "some capacity to handle funds").


Accordingly, since there is evidence indicating that the Veteran's current condition is not as severely disabling as reflected in the December 2010 VA examination report, because there is recent evidence suggesting that the Veteran has at least some capacity to manage his own funds, and given that more than four years have passed since he was last examined, the Board finds that a new competency examination is warranted.  See 38 C.F.R. § 3.353(c)

Additionally, as the case is being remanded, efforts should also be undertaken to ensure that the Veteran's complete VA treatment records and documentation generated by his fiduciary are obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since March 2013.  
 
2.  Make arrangements to obtain copies of all Fiduciary documentation, including copies of any Field Examination Reports, Estate Summaries and action reports, and/or any additional Fiduciary accounting documents generated since January 2015. 

3.  After completion of the above directives, schedule a VA psychiatric examination to determine his competency to manage his funds.

The Veteran's physical claims files, Virtual VA and VBMS electronic claims file, and a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner.


Following a review of the entire claims file and an examination of the Veteran, the examiner is asked to provide an opinion as to whether the Veteran has the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, taking into account the Veteran's contentions regarding his history and competency and including consideration of the following:

*  The May 2005 VA Psychiatric Examination Report explicitly finding that the Veteran is competent to manage his own funds;

*  The December 2010 VA Aid and Attendance Examination Report and Opinion finding the Veteran incompetent to manage his own funds, noting that the Veteran suffers from short and long term memory problems and that he pays a friend for assistance in managing his finances, but finding that he knows the amount of his benefit payment, prudently handles the payments, and knows the amount of his monthly bills; 


*  VA Mental Health Treatment Records dated from November 2012 to March 2013 finding the Veteran to be alert, attentive, cooperative, and reasonable, with normal speech, normal and coherent thought processes, good insight, good judgment, and grossly intact memory, and noting that the Veteran has a history of good premorbid functioning and a history of managing his own funds.  

*  The February 2013 VA Form 21-4716a, Adult Beneficiary - Field Examination Request and Report, finding that the Veteran has "some capacity to handle funds";

*  The September 2014 Board Hearing Testimony reporting his long history of managing his own finances, including his current social security payments, and explaining that his decision to pay someone to assist him with managing his financial affairs was for his own convenience and not due to any cognitive impairment or insufficiency. 

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If a finding of incompetency is continued, furnish the Veteran with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




